Title: Enclosure: John Barnes’s Account with Tadeusz Kosciuszko, 26 April 1815
From: Barnes, John
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


            Genl Thad: Kosciusko in Paris In a/c wth John Barnes. Geo Town Coa
            
              
                1814
                
                
                
                Dolls & Cts
              
              
                Sepr 
                2d
                By Amot of Accot rendered Bale due Genl K
                755.
                88
                
                
              
              
                
                〃
                By Amo. of a/c Annexed for the proceeds	of Penna B. Stock & Loan subscripn
                802
                
                1557
                88.
              
              
                1815
                
                
                
                
                
              
              
                Aprl 
                26.
                By T. Jefferson for 12 Mos Int due 1h Inst on $4500a 8 per Cent
                360
                
                
                
              
              
                
                
                Negon
                9
                
                351
                
              
              
                
                
                
                
                
                 1908
                88
              
              
                
                
                Payments
                
                
                
                
              
              
                Aprl 
                24.
                To Bowie & Kurtz for sett of Ex a 60 dayson Wm Murdock London for £400 Sterling a 2½ ⅌Ct advance
                }
                1822.
                22.
                
                
              
              
                
                
                Negn paying & remitting
                36.
                44.
                
                
              
              
                
                
                paid postage G. K. lettr 1h Decr 1813
                
                22.
                1858
                88
              
              
              
                〃
                26h
                By Balce due this Accot Carrd to New Acct
                Dolls
                50
                
              
              
                
                〃
                By this Principal sum Recd from Mr Jeffersons order on the Treasury US. in Treasury Notes, dated 21 Aprl and payble 21 Apl 1816. wh Int 5⅖h  for 
                4,500
                *
              
              
                * Deposited in Iron Chest with J Barnes—
              
            
       
            
              
                E E. 
                George Town Coa
              
              
                
                26 April 1815
              
              
                
                John Barnes.
              
            
          